Title: [June 1770]
From: Adams, John
To: 



      Ipswich June 19. 1770. Tuesday Morning.
      
      
       Rambled with Kent, round Landlord Treadwells Pastures, to see how our Horses fared. We found them in Grass, up to their Eyes. Excellent Pastures. This Hill on which stand the Meeting House and Court House, is a fine Elevation and We have here a fine Air, and the pleasant Prospect of the winding River, at the foot of the Hill.
      
      
       
        
   
   Preceding this entry is a gap of nearly four months in the Diary record, with no space left for it in the MS. Accordingly there is no strictly contemporary mention by JA of the episode known as the Boston Massacre, in the consequences of which he was to be so deeply involved, though in his Autobiography he gave an account of what he did and saw on the evening of 5 March and of the circumstances under which he agreed, next day, to defend Capt. Thomas Preston.


        
   
   On 6 June JA was elected a delegate to the General Court from Boston in the room of James Bowdoin, who had been elected to the Council. He was at once caught up in the bitter and protracted dispute between the legislature and Lt. Gov. Hutchinson over the meeting-place of the General Court; see the House JournalJournals of the House of Representatives of Massachusetts [1715– ], Boston, reprinted by the Massachusetts Historical Society, 1919– . (For the years for which reprints are not yet available, the original printings are cited, by year and session.) for this year, passim. From June 1770 to April 1771, his single term as a member of the House, JA’s name, as CFA remarked, “appears upon almost every important committee” (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:109). An impressive tabulation of these committee assignments will be found in a long note in the same, 2:233–236.


       
      
      

      June 25. 1770. Boston.
      
      
       Blowers. In the Reign of Richard the 2d. or Henry 6th. you may find Precedents for any Thing.
       This Observation was echoed from some Tory, who applyed it to a late Quotation of the House of Representatives. It is true, Richard 2d. and H. 6. were weak and worthless Princes, and their Parliaments were bold and resolute, but weak Princes may arise hereafter, and then there will be need of daring and determined Parliaments. The Reigns of R. 2. and H. 6 were the Reigns of Evil Councillors and Favourites, and they exhibit notable Examples, of the public Mischiefs, arising from such Administrations, and of national and parliamentary Vengeance, on such wicked Minions.
      
      

      June 26.
      
      
       Last of Service; very little Business this Court. The Bar and the Clerks universally complain of the Scarcity of Business. So little was perhaps never known, at July Term. The Cause must be the Non Importation agreement, and the Declension of Trade. So that the Lawyers loose as much by this Patriotic Measure as the Merchants, and Tradesmen.
       Stephens the Connecticutt Hemp Man was at my Office, with Mr. Counsellor Powell and Mr. Kent. Stephens says that the whole Colony of Connecticutt has given more implicit Observance to a Letter from the Select Men of Boston than to their Bibles for some Years. And that in Consequence of it, the Country is vastly happier, than it was, for every Family has become a little manufactory House, and they raise and make within themselves, many Things, for which they used to run in debt to the Merchants and Traders. So that No Body is hurt but Boston, and the Maritime Towns.—I wish there was a Tax of 5s. st. on every Button, from England. It would be vastly for the good of this Country, &c. As to all the Bustle and Bombast about Tea, it has been begun by about 1/2 doz. Hollands Tea Smugglers, who could not find so much Profit in their Trade, since the Nine Pence was taken off in England.—Thus He. Some Sense and some Nonsense!
      
       

      June 27. Wednesday Morn.
      
      
       Very fine—likely to be hot—at my Office early. The only Way to compose myself and collect my Thoughts is to set down at my Table, place my Diary before me, and take my Pen into my Hand. This Apparatus takes off my Attention from other Objects. Pen, Ink and Paper and a sitting Posture, are great Helps to Attention and thinking.
       Took an Airing in the Chaise with my Brother Sam. Adams, who returned and dined with me. He says he never looked forward in his Life, never planned, laid a scheme, or formed a design of laying up any Thing for himself or others after him. I told him, I could not say that of myself, if that had been true of me, you would never have seen my Face—and I think this was true. I was necessitated to ponder in my Youth, to consider of Ways and Means of raising a Subsistence, food and Rayment, and Books and Money to pay for my Education to the Bar. So that I must have sunk into total Contempt and Obscurity, if not perished for Want, if I had not planned for futurity. And it is no Damage to a young Man to learn the Art of living, early, if it is at the Expence of much musing and pondering and Anxiety.
      
      

      June 28. Thursday.
      
      
       Mr. Goldthwait. Do you call tomorrow and dine with Us at flax Pond near Salem. Rowe, Davis, Brattle and half a dozen, as clever fellows as ever were born, are to dine there under the shady Trees, by the Pond, upon fish, and Bacon and Pees &c. and as to the Madeira, nothing can come up to it. Do you call. We’ll give a genteell Dinner and fix you off on your Journey.
       Rumours of Ships and Troops, a Fleet and an Army, 10 Regiments and a No. of line of Battle Ships, were talked of to day.
       If an Armament should come, what will be done by the People? Will they oppose them?
       “If, by supporting the Rights of Mankind, and of invincible Truth, I shall contribute to save from the Agonies of Death one unfortunate Victim of Tyranny, or of Ignorance, equally fatal; his Blessing and Tears of Transport, will be a sufficient Consolation to me, for the Contempt of all Mankind.” Essay on Crimes and Punishments. Page 42.
       I have received such Blessings and enjoyed such Tears of Transport— and there is no greater Pleasure, or Consolation! Journeying to Plymouth at a Tavern, I found a Man, who either knew me before, or by enquiring of some Person then present, discovered who I was. He went out and saddled my Horse and bridled him, and held the Stirrup while I mounted. Mr. Adams says he, as a Man of Liberty, I respect you. God bless you! Tie stand by you, while I live, and from hence to Cape Cod you wont find 10 Men amiss.—A few Years ago, a Person arrained for a Rape at Worcester, named me to the Court for his Council. I was appointed, and the Man was acquitted, but remanded in order to be tryed on another Indictment for an assault with Intention to ravish. When he had returned to Prison, he broke out of his own Accord—God bless Mr. Adams. God bless his Soul I am not to be hanged, and I dont care what else they do to me.—Here was his Blessing and his Transport which gave me more Pleasure, when I first heard die Relation and when I have recollected it since, than any fee would have done. This was a worthless fellow, but nihil humanum, alienum. His Joy, which I had in some Sense been instrumental in procuring, and his Blessings and good Wishes, occasioned very agreable Emotions in the Heart.
       This afternoon Mr. Wm. Frobisher gave me a Narration of his Services to the Province, in introducing the Manufacture of Pot ashes and Pearl ashes, and of his unsuccessful Petitions to the General Court for a Compensation. He says he has suffered in his fortune, by his Labours and Expences, and has been instrumental of introducing and establishing the Manufacture And can obtain nothing. That £25,000 st. worth of Potashes have been exported from this Town, yearly for 5 Years past, and more than that Quantity for the last two Years as appears by the Custom House Books, and Mr. Sheaff the Collector was his Informer. That He has invented a Method of making Potashes, in much greater Quantity, and better Quality, than heretofore has been done, from the same materials, without any Augmentation of Expence. That he went to Hingham and worked with Mr. Lincoln a month, and has a Certificate from him, to the foregoing Purpose. That his new Method seperates from the Potash, a neutral Salt that is very pure and of valuable Use in medicine, &c. and that if his Method was adopted, no Russian Potash would sell at any Markett where American, was to be had.—Thus Projectors, ever restless.
      
      
       
        
   
   John Rowe describes this convivial gathering in his MS Diary (MHi) under date of 29 June. JA declined to attend.


       
       
        
   
   By Cesare, Marchese di Beccaria; first published, in Italian, in 1764. JA was probably using the English translation published in London, 1770. His own copy of Beccaria’s Dei delitti e delle pene was bought in Paris in 1780 and is among his books in the Boston Public Library. He was to use this passage from Beccaria in opening his defense of Capt. Preston in October (Frederic Kidder, History of the Boston Massacre. . . , Albany, 1870, p. 232).


       
       
        
   
   This case was doubtless that of Rex v. Samuel Quinn, Worcester Superior Court, Sept. term, 1768. After being adjudged not guilty of the rape of Agnis Brooks, Quinn pleaded guilty to a charge of assault with intent to ravish. “And the Court having considered his offense Order that the sd. Samuel Quinn be set upon the Gallows for the space of one hour that he be whipt thirty Stripes upon his bare Back viz ten stripes under the gallows and ten stripes in two other public places, that he suffer twelve months imprisonment, and that he pay costs of prosecution standing committed until the Sentence shall be performed” (Superior Court of Judicature, Minute Book 83).


       
      
      

      June 29. 1770. Fryday.
      
      
       Began my Journey to Falmouth in Casco Bay. Baited my Horse at Martins in Lynn, where I saw T. Fletcher and his Wife, Mr. French &c. Dined at Goodhues in Salem, where I fell in Company with a Stranger, his Name I know not. He made a Genteell Appearance, was in a Chair himself with a Negro Servant. Seemed to have a general Knowledge of American Affairs, said he had been a Merchant in London, had been at Maryland, Phyladelphia, New York &c. One Year more he said would make Americans as quiet as Lambs. They could not do without Great Britain, they could not conquer their Luxury &c.
       Oated my Horse and drank baume Tea at Treadwells in Ipswich, where I found Brother Porter and chatted with him 1/2 Hour, then rode to Rowley and lodged at Captn. Jewitts.—Jewitt had rather the House should sit all the Year round, than give up an Atom of Right or Priviledge.—The Governor cant frighten the People, with &c—
      
      

      June 30th. 1770. Saturday.
      
      
       Arose not very early and drank a Pint of new Milk and set off. Oated my Horse at Newbury. Rode to Clarks at Greenland Meeting house, where I gave him Hay and Oats, and then set off for Newington. Turned in at a Gate by Colonel March’s, and passed thro two Gates more before I came into the Road that carried me to my Uncles. I found the old Gentleman in his 82d. Year, as hearty and alert as ever, his Son and daughter, well—their Children grown up, and every Thing strange to me. I find I had forgot the Place. It is 17 Years I presume since I was there. My Reception was friendly, cordial, and hospitable, as I could wish. Took a chearfull, agreable Dinner, and then Sat off for York, over Bloody Point Ferry, a Way I never went before, and arrived at Woodbridges 1/2 Hour after Sunset.
       I have had a very unsentimental Journey, excepting this day at Dinner Time. Have been unfortunate eno, to ride alone all the Way, and have met with very few Characters or Adventures.
       Soon after I alighted at Woodbridges in York, Mr. Winthrop, Mr. Sewall and Mr. Farnum, returned from an Excursion they had made to Agamentacus, on a Party of Pleasure. It is the highest Mountain in this Part of the World, seen first by Sailors coming in from sea. It is in the Town of York, about 7 miles from the Court House. The Talk much, this Evening, of erecting a Beacon upon it.
       I forgot Yesterday to mention, that I stopped and enquired the Name of a Pond, in Wenham, which I found was Wenham Pond, and also the Name of a remarkable little Hill at the mouth of the Pond, which resembles a high Loaf of our Country brown Bread, and found that it is called Peters’s Hill to this day, from the famous Hugh Peters, who about the Year 1640 or before, preached from the Top of that Hillock, to the People who congregated round the Sides of it, without any Shelter for the Hearers, before any Buildings were erected, for public Worship.
       By accidentally taking this new rout, I have avoided Portsmouth and my old Friend the Governor of it. But I must make my Compliments to him, as I return. It is a Duty. He is my Friend And I am his. I should have seen enough of the Pomps and Vanities and Ceremonies of that little World, Portsmouth If I had gone there, but Formalities and Ceremonies are an abomination in my sight. I hate them, in Religion, Government, Science, Life.
      
      
       
        
   
   Joseph Adams, elder brother of Deacon John Adams; Harvard 1710. He was minister at Newington, N.H., for so many years that he became known as “the Bishop of Newington” (MHS, Colls.Massachusetts Historical Society, Collections and Proceedings., 5th ser., 2 [1877]:212).


       
       
        
   
   JA’s Harvard classmate John Wentworth.


       
      
     